Exhibit QUICKSILVER GAS SERVICES LP FIRST AMENDED AND RESTATED 2 QUICKSILVER GAS SERVICES LP FIRST AMENDED AND RESTATED 2 SECTION PAGE 1. Purpose 1 2. Term 1 3. Definitions 1 4. Units Available Under Plan 6 5. Options 6 6. Appreciation Rights 7 7. Restricted Units 9 8. Phantom Units 10 9. Performance Units and Performance Bonuses 11 10. Awards to Eligible Directors 12 11. Transferability 13 12. Adjustments 13 13. Fractional Units 14 14. Withholding Taxes 14 15. Administration of the Plan 14 16. Amendments and Other Matters 15 17. Governing Law 16 QUICKSILVER GAS SERVICES LP FIRST AMENDED AND RESTATED 2 The Quicksilver Gas Services LP 2007 Equity Plan (the “Plan”) was adopted by
